Case 3:17-cv-00072-NKM-JCH Document 852 Filed 08/28/20 Page 1 of 4 Pageid#: 13811




                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division


    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ,
    MARCUS MARTIN, NATALIE ROMERO,
    CHELSEA ALVARADO, JOHN DOE, and
    THOMAS BAKER,


                           Plaintiffs,
    v.


    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD               Civil Action No. 3:17-cv-00072-NKM
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,          JURY TRIAL DEMANDED
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,




                           Defendants.

                NOTICE OF CHANGE OF CONTACT INFORMATION
                           AND FIRM AFFILIATION
Case 3:17-cv-00072-NKM-JCH Document 852 Filed 08/28/20 Page 2 of 4 Pageid#: 13812




         Please take notice that Yotam Barkai, counsel for Plaintiffs Elizabeth Sines, Seth

  Wispelwey, Marissa Blair, April Muñiz, Marcus Martin, Natalie Romero, Chelsea Alvarado,

  John Doe and Thomas Baker, has changed his firm affiliation and contact information. Mr.

  Barkai is now affiliated with Kaplan Hecker & Fink LLP. The new address, telephone number,

  facsimile number, and email for Mr. Barkai are as follows:

         Yotam Barkai
         KAPLAN HECKER & FINK LLP
         350 Fifth Avenue, Suite 7110
         New York, NY 10118
         Telephone: (212) 763-0883
         Facsimile: (212) 564-0883
         Email: ybarkai@kaplanhecker.com



  Date: August 28, 2020                               Respectfully submitted,




                                                      /s/ Yotam Barkai
                                                      Yotam Barkai (pro hac vice)
                                                      KAPLAN HECKER & FINK LLP
                                                      350 Fifth Avenue, Suite 7110
                                                      New York, NY 10118
                                                      Telephone: (212) 763-0883
                                                      Facsimile: (212) 564-0883
                                                      ybarkai@kaplanhecker.com

                                                      Counsel for Plaintiffs




                                                  2
Case 3:17-cv-00072-NKM-JCH Document 852 Filed 08/28/20 Page 3 of 4 Pageid#: 13813




                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 28, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Justin Saunders Gravatt                            Elmer Woodard
   David L. Hauck                                     5661 US Hwy 29
   David L. Campbell                                  Blairs, VA 24527
   Duane, Hauck, Davis & Gravatt, P.C.                isuecrooks@comcast.net
   100 West Franklin Street, Suite 100
   Richmond, VA 23220                                 James E. Kolenich
   jgravatt@dhdglaw.com                               Kolenich Law Office
   dhauck@dhdglaw.com                                 9435 Waterstone Blvd. #140
   dcampbell@dhdglaw.com                              Cincinnati, OH 45249
                                                      jek318@gmail.com
   Counsel for Defendant James A. Fields, Jr.
                                                      Counsel for Defendants Matthew Parrott,
                                                      Traditionalist Worker Party, Jason Kessler,
                                                      Nathan Damigo, and Identity Europa, Inc.
                                                      (Identity Evropa)


   Bryan Jones                                        William Edward ReBrook , IV
   106 W. South St., Suite 211                        The Rebrook Law Office
   Charlottesville, VA 22902                          6013 Clerkenwell Court
   bryan@bjoneslegal.com                              Burke, VA 22015
                                                      edward@rebrooklaw.com
   Counsel for Defendants Michael Hill,
   Michael Tubbs, and League of the South             Counsel for Defendants Jeff Schoep, National
                                                      Socialist Movement, and Nationalist Front




                                                  1
Case 3:17-cv-00072-NKM-JCH Document 852 Filed 08/28/20 Page 4 of 4 Pageid#: 13814




          I further hereby certify that on August 28, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Elliot Kline                                       Matthew Heimbach
   eli.f.mosley@gmail.com                             matthew.w.heimbach@gmail.com

   Robert Ray                                         Christopher Cantwell
   azzmador@gmail.com                                 christopher.cantwell@gmail.com

   Vanguard America                                   Richard Spencer
   c/o Dillon Hopper                                  richardbspencer@icloud.com
   dillon_hopper@protonmail.com


                                                        /s/ Yotam Barkai
                                                        Yotam Barkai (pro hac vice)
                                                        KAPLAN HECKER & FINK LLP
                                                        350 Fifth Avenue, Suite 7110
                                                        New York, NY 10118
                                                        Telephone: (212) 763-0883
                                                        Facsimile: (212) 564-0883
                                                        ybarkai@kaplanhecker.com

                                                        Counsel for Plaintiffs




                                                  2
